
	
		I
		111th CONGRESS
		1st Session
		H. R. 4007
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Lee of New York
			 (for himself and Mr. Hunter)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to make grants to 5 States to establish medical malpractice tribunal pilot
		  programs, and for other purposes.
	
	
		1.Medical tribunal pilot
			 programs
			(a)AuthorizationThe Secretary of Health and Human Services
			 is authorized to make grants to 5 States to establish pilot programs under
			 which each medical malpractice case is heard in the first instance by a medical
			 tribunal composed of a State trial court judge, a physician, and a
			 lawyer.
			(b)EligibilityThe
			 Secretary may only award a grant under this section to a State that—
				(1)has an average cost of medical malpractice
			 insurance that exceeds the national average of such cost;
				(2)has not—
					(A)placed a limit on
			 noneconomic damages in medical malpractice cases; or
					(B)established or
			 begun to establish a medical tribunal program similar to that described in
			 subsection (e); and
					(3)submits an
			 application at such time, in such form, and accompanied by such information and
			 assurances as the Secretary may require.
				(c)Duration of
			 grantA grant under this
			 section shall be awarded over 3 fiscal years.
			(d)Use of
			 fundsA State that receives a
			 grant under this section shall use grant funds to establish and administer a
			 medical tribunal pilot program in accordance with subsection (e).
			(e)Requirements for
			 medical tribunal pilot programThe medical tribunal pilot program required
			 by subsection (d) shall include the following elements:
				(1)Hearing of case
			 in first instanceEach
			 medical malpractice case filed in the courts of the State shall be heard in the
			 first instance by a medical tribunal.
				(2)Determination by
			 medical tribunalThe medical
			 tribunal shall hear all evidence that would be admissible in the courts of the
			 State and determine whether such evidence would be sufficient to support a
			 finding for the plaintiff.
				(3)Effect of
			 medical tribunal’s determination
					(A)If the medical
			 tribunal determines that the evidence would be sufficient to support a finding
			 for the plaintiff, the plaintiff may pursue the case through the State’s usual
			 judicial process.
					(B)If the medical tribunal determines that the
			 evidence would be insufficient to support a finding for the plaintiff, the
			 plaintiff may pursue the case through the State’s usual judicial process only
			 after filing with the clerk of the court in which the case is pending a bond in
			 an amount determined to be appropriate by the State trial court judge serving
			 on the tribunal.
					(4)Composition of
			 medical tribunal
					(A)In
			 generalA medical tribunal shall be composed of a State trial
			 court judge, a physician licensed to practice medicine in the State, and a
			 lawyer licensed to practice law in the State.
					(B)Selection of
			 physician and lawyerThe State trial court judge who will serve
			 on a medical tribunal shall select the physician from a list provided by the
			 State medical society or association and the lawyer from a list provided by the
			 State bar association.
					(C)Defendant other
			 than physicianIf the defendant in a medical malpractice case is
			 a health care provider other than a physician, then a practitioner in such
			 other field of health care shall serve on the medical tribunal instead of a
			 physician. The State trial court judge who will serve on the tribunal shall
			 select such practitioner in a manner the judge considers appropriate.
					(f)Study of
			 effectiveness of medical tribunals and report to Congress
				(1)StudyAfter the end of the 3rd fiscal year in
			 which grant funds are paid under this section, the Secretary shall collect from
			 each State that received grant funds the following data:
					(A)Any change between
			 the 3-year period preceding the State’s receipt of grant funds and the period
			 during which it received grant funds, and between the 1st and 2nd and the 2nd
			 and 3rd years in which the State received grant funds, in—
						(i)the
			 average cost of medical malpractice insurance;
						(ii)the
			 number of physicians actively practicing medicine;
						(iii)the number of
			 medical malpractice liability insurance carriers; and
						(iv)the
			 amounts paid by medical malpractice liability insurance carriers pursuant to
			 settlements or judgments in cases against their insureds.
						(B)The percentage of
			 medical malpractice cases considered meritorious by the medical tribunal that
			 were settled prior to trial, compared to the percentage of all medical
			 malpractice cases filed in the 3-year period preceding the State’s receipt of
			 grant funds that were settled prior to trial.
					(C)The number of
			 medical malpractice cases considered meritorious by the medical tribunal that
			 were tried to a judgment, and the number of such judgments that were for the
			 plaintiff.
					(D)The number of medical malpractice cases
			 considered nonmeritorious by the medical tribunal that were tried to a
			 judgment, and the number of such judgments that were for the plaintiff.
					(2)Report to
			 CongressNot later than 18
			 months after the end of the 3rd fiscal year in which grant funds are paid under
			 this section, the Secretary shall submit to Congress a report setting forth the
			 data collected under paragraph (1).
				(3)Cases considered
			 meritoriousFor purposes of
			 paragraph (1), a case is considered meritorious by the medical tribunal if the
			 tribunal found that the evidence would be sufficient to support a finding for
			 the plaintiff, and a case is considered nonmeritorious by the medical tribunal
			 if the tribunal found that the evidence would be insufficient to support a
			 finding for the plaintiff.
				(g)Medical
			 malpractice case definedIn
			 this section, the term medical malpractice case means a civil
			 action against a health care provider in which the plaintiff alleges harm
			 arising from an error or breach of the standard of care by the health care
			 provider in treating the plaintiff.
			(h)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this section for fiscal years 2011 through
			 2013.
			
